Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 11/19/2020 has been received and entered.  Claim 1 has been amended, claims 14 and 15 have been added, and claims 2, 4, 9 and 11 have been cancelled.
Claims 1, 3, 5-8, 10, 12-15 are pending.

Election/Restrictions
Applicant’s election without traverse of the species of sample source of blood and sequencing method of next generation sequencing in the reply filed on 2/7/2018 was acknowledged.  
In prosecution, claims 9 and 11 drawn to the non-elected invention were cancelled, and it was noted that in review of the art of record.
After reconsideration for breadth of the terms used in the claims for the method of sequencing FAST-SeqS will be included in the election of next generation sequencing because it appears to be a form and/or uses next generation sequencing methodology.  With respect to the source, newly added claim 14 provides a variety of sources that could be present in the embryo, and will be included with the election of blood Accordingly, the restriction requirement is withdrawn with respect to these species. 

Claims 1, 3, 5-8, 10, 12-15 are pending and are currently under examination.

Priority
This application filed 5/12/2015 claims benefit to provisional application 61/991839 filed 5/12/2014; and is related to PCT/US15/30366 filed 5/12/2015.
No comment has been made by Applicants in prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 10, 12-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn. 
Claim analysis
Claims 1 has been amended and still is directed towards a method for detecting copy number states of chromosomes. More specifically claim 1 has been amended to add a new first step of ‘extracting DNA from an embryo-derived sample’ with the subsequent step which requires ‘sequencing’ and fragmenting the DNA into sequences of at least 300 base pairs to provide for sequence reads, and steps that provide obtaining read counts, calculating fractions normalized scaled read fractions’.  
Dependent claims have been amended and set forth further details on how each of the steps are performed and indication of application of the determination like diagnosing aneuploidy (see claims 5 and 6 for example). Newly added claims 14 and 15 provide for the source of the DNA and that the DNA is isolated as part of the extraction process. 
In view of the guidance of the specification there is no new sequencing technologies provided, and for the breadth of resulting data the step of sequencing can be performed by any means known in the art that generates sequence reads.  For the newly added step of extracting, the guidance of the specification provides a general overview of possible techniques that could be used.  Further, the specification teaches sequencing itself is contemplated and within the scope of the claims in that certain next generation sequencing methods/technologies use capture as part of the sequencing process; see for example the teaching of 454 sequencing which “involves two steps. In the first step, DNA is sheared into fragments of approximately 300-800 base pairs, and the fragments are blunt ended. Oligonucleotide adaptors are then ligated to the ends of the fragments. The adaptors serve as primers for amplification and sequencing of the fragments (specification at page 34).
The steps that follow the generation of reads have not been amended, and still require ‘obtaining read counts’, ‘calculating read fractions’, multiplying each chromosomal read fraction by a scaling factor’ to normalize and ‘calling copy number’ based on these steps.  Though broadly set forth in the claims for any means of capturing and sequencing, apparently implied in the physical steps of capturing and sequencing is that they are performed in a manner that the resulting reads when analyzed would be informative in calling copy number, otherwise the 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method.  Specifically, the claims require a physical step of capturing and sequencing to produce reads.
For step 2A of the 101 analysis, the judicial exception of the claim is taking data of ‘read counts’ and using it to calculate a fractions and by multiplying it by a ‘scaling factor’ provide a normalization and make a correlation of the read count to copy number of a chromosome as the calculated chromosome state.  In review of the guidance of the specification these steps are considered abstract instructional steps for analyzing sequence read data that is obtained from sequencing.  The judicial exception is a set of instructions for analysis of sequence read data and appears to fall into the category of mathematical concepts for the use of mathematical relationships and/or the use of mathematical calculations as using a ‘scaling factor’ to make a correlation between read counts and chromosome ploidy; and also to the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case each of the steps can be performed on paper or in one’s mind (depending on the amount of read data that needs to be evaluated from sequencing), where here providing the number of read counts in a sample versus an expected control could easily be evaluated to be the same or higher/lower representing duplication/deletion of the read represented by the read count.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of obtaining read data, and appears that it can be 
For step 2B of the 101 analysis, the claim includes additional steps considered additional elements in the claim which are directed to isolating DNA from a sample and using sequencing to obtain a read and read numbers.  In review of the specification and art of record obtaining sequence data from the DNA isolated from a sample are considered conventional steps of obtaining data of DNA sequences from a sample (see for example Xie et al CNV-seq, a new method to detect copy number variation using high-throughput sequencing BMC Bioinformatics 2009) for methods taught and discussed in who teach the use of 454 sequencing to determine changes in chromosomal copy number/variability and FAST-SeqS: A Simple and Efficient Method for the Detection of Aneuploidy by Massively Parallel Sequencing Isaac Kinde,  2012).  However, the claim have been amended to require a step of fragmenting into 300 base pairs as part of the sequencing step, which is not found in the relevant art and art of record to be a conventional step of sequencing to generate reads.  The steps of the claim now require several steps considered additional elements that are not found to be conventional when analyzed under step 2B.
Accordingly, the claims are found to be patent eligible. 

Conclusion
Claims 1, 3, 5-8, 10, 12-15 are allowed.
Affiliation The Ludwig Center for Cancer Genetics and Therapeutics and The Howard Hughes Medical Institute, Johns Hopkins Kimmel Cancer Center, Baltimore, Maryland, United States of America ⨯ FAST-SeqS: A Simple and Efficient Method for the Detection of Aneuploidy by Massively Parallel Sequencing’ and Sebastian M. Waszak ET AL: "Systematic Inference of Copy-Number Genotypes from Personal Genome Sequencing Data Reveals Extensive Olfactory Receptor Gene Content Diversity", PLoS Computational Biology, vol. 6, no. 11, 11 November 2010.  It is noted that independent claim 1 relates to a method for detecting copy number states of chromosomes in a sample based on read counts , in which a scaling factor is used to minimize the distance between the observed read fraction for a chromosome and the nearest whole number multiple of a control euploid read. Each chromosomal read fraction is multiplied by the scaling factor. Claim 1 does not describe how the scaling factor is derived, nor does claim 1 describe at which stage and how a comparison between the sample chromosome(s) and the control chromosome(s) is performed.  While the art of record appears to appreciate that read data can be used to correlate chromosome abnormality, none of the reference of record provide for the steps of calculating, generating and multiplying read fraction data as generally required of the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631